Citation Nr: 1510818	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder.

3. Entitlement to a compensable disability rating for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Veteran and his wife presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Veterans Benefits Management System (VBMS).

The Veteran's claims of service connection for sleep apnea and gastroesophageal reflux disease (GERD) have been developed and adjudicated as limited to those diagnoses.  As the Veteran seeks service connection for a sleep disability and a gastrointestinal disability, however diagnosed, and in light of the Veteran's descriptions of his various symptoms and history, the matters are being addressed as characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

This is a paperless file located on VBMS.  The Virtual VA paperless claims processing system contains VA treatment records from the Cheyenne VA Medical Center (VAMC) and Greeley Community Based Outpatient Clinic dated May 2003 to November 2013; other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Sleep Disability

In his December 2008 claim, the Veteran stated he was diagnosed with, and treated for, sleep apnea at the Denver VAMC.  Currently, no treatment records from the Denver VAMC are of record.  At his December 2014 videoconference hearing, the Veteran testified that he underwent a sleep study in 2003.  The Veteran's VA medical records include the December 2008 interpretation of a sleep study, but the VA and private treatment records currently associated with the evidentiary record do not include any 2003 sleep study.  On remand, the AOJ should obtain all outstanding VA treatment records, and should make appropriate efforts to obtain any outstanding private treatment records.

The Veteran contends that his current sleep disability either incurred in or was caused by his active duty service, and that there is a causal relationship between his currently sleep disability and his service-connected acquired psychiatric disorder.  See January 2010 substantive appeal.

The Veteran's VA treatment records indicate that sleep apnea was first diagnosed in December 2008.  See December 2008 VA sleep study consultation report.  The Veteran's service treatment records include a January 1992 complaint of sleep disturbances among his complaints related to an acquired psychiatric disorder.  The Veteran also complained of fatigue in September and October 1993, as discussed in service treatment records in conjunction with respiratory complaints.  The Veteran contends that other symptoms of sleep apnea were present during his active duty service, including joint pain, fatigue, and depression.  See January 2010 substantive appeal.  The Veteran's wife testified before the Board in December 2014 that in the past, the Veteran definitely did not sleep well, and would kick and jerk at night, snore, and wake her up, but that no one had previously asked her about the Veteran's sleep problems.  See also September 2007 Travel Board hearing testimony (Veteran's wife testified that the Veteran was always sleeping, and the Veteran testified that his fatigue seemed to be getting worse).  The Veteran also contends that because his sleep was affected by his sleep disability, his immune system was negatively affected, and that is why he developed a pattern of getting severely ill every 12 to 18 months beginning during service.  See December 2014 videoconference hearing testimony; January 2010 substantive appeal; see also December 2001 North Colorado Medical Center admission; March 2000 North Colorado Medical Center admission; September 1986 service treatment record.

In an August 2003 statement regarding the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran reported that he also experienced fatigue, but had only sought treatment for his depression.  Upon VA examination in November 2003, the Veteran stated his fatigue was secondary to his depression.  See also November 2003 Veteran statement.  The Veteran contends that VA only diagnosed his sleep apnea after his treating VA mental health professionals ruled out other possibilities for his chronic fatigue and daytime tiredness.  See January 2010 substantive appeal; see also November 2008 VA mental health note; August 2008 VA psychiatric progress note.  The Veteran has submitted articles from medical journals regarding the possible links between sleep disturbances and sleep apnea in individuals with acquired psychiatric disorders, including anxiety and depression.  See also December 2012 VA examination report (opining that the Veteran's current symptoms of fatigue are due to his depression and seasonal affective disorder).

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the evidence of record indicates the Veteran may have first experienced symptoms of a sleep disability during service, and/or that his current sleep disability may be related to his service-connected acquired psychiatric disorder, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current sleep disabilities.

Gastrointestinal Disability

In December 2014, the Veteran testified before the Board that he continues to receive treatment from his private primary care physician for his gastrointestinal disability, claimed as GERD, including at an annual examination in April or May 2014.  The Veteran further testified that he has discussed his gastrointestinal disability with some of his VA providers.  On remand, the AOJ should obtain all outstanding VA treatment records, as well as all outstanding relevant private treatment records.

The Veteran and his wife testified before the Board that the Veteran suffered with heartburn and similar gastrointestinal symptoms during and since his active duty service, but that the Veteran self-treated with over-the-counter medications for years.  See December 2014 videoconference hearing testimony; May 2013 substantive appeal; September 2011 wife statement.  In an April 1991 Officer Physical Exam Questionnaire, the Veteran reported that he "seldom" experienced indigestion and diarrhea.  The evidence of record also indicates that at times the Veteran has attributed his heartburn to his psychiatric medications.  See, e.g., September 2007 Travel Board hearing testimony; March 2007 VA mental health note; May 2003 VA medical service progress note.  The Veteran's treatment records also include multiple complaints of, and hospitalizations for, various gastrointestinal complaints.  See December 2001 North Colorado Medical Center admission; March 2000 North Colorado Medical Center admission; see also December 2014 videoconference hearing testimony (regarding pattern of severe illnesses); September 1986 service treatment record.

The Veteran was afforded a VA esophageal examination in May 2012.  The VA examiner noted the Veteran's reports that he began to notice heartburn more on active duty, after her returned from the Gulf War in 1994, and that the Veteran initially treated with over-the-counter medications.  The May 2012 VA examiner diagnosed GERD, and noted that the Veteran's service treatment records did not document GERD or treatment for GERD during service, and that GERD was not diagnosed until 2009, many years after service.

However, the May 2012 VA examiner did not address the contentions of the Veteran and his wife that the Veteran suffered with heartburn and other gastrointestinal complaints during and since his active duty service, and did not comment upon any possible connection between the Veteran's service-connected acquired psychiatric disorder, to include prescribed medications, and the Veteran's gastrointestinal disability.  Therefore, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current gastrointestinal disability.

Left Ankle Disability

On October 14, 2014, the Veteran was informed of the RO's October 2014 rating decision denying a compensable disability rating for the Veteran's service-connected left ankle disability.  In October 2014, the RO received the Veteran's notice of disagreement with the October 2014 rating decision.  To date, the AOJ has not provided the Veteran with a statement of the case in response to this timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment for his sleep disability, including sleep apnea, and/or his gastrointestinal disability, including GERD.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include treatment records from the Veteran's private primary care physician at Johnstown Family Physicians, and any sleep study performed in 2003.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any treatment records from the Denver VAMC. All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his current sleep disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all sleep disabilities that are currently manifested, or that have been manifested at any time since December 2008.  

The examiner should address the diagnosis in the Veteran's VA treatment records of obstructive sleep apnea, as well as the Veteran's various complaints of fatigue.

b) For each diagnosed sleep disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the January 1992 mental health consultation and Medical Evaluation Board report, in which the Veteran complained of sleep disturbances.

The examiner should also specifically address the Veteran and his wife's contentions that symptoms of a sleep disability, to include sleep apnea, were present during and following the Veteran's active duty service, to include kicking and jerking at night, snoring, fatigue, depression, and joint pain.  The examiner should also specifically address the Veteran's contention that the lack of sleep and fatigue caused by his sleep disability caused his resistance to routine illnesses to diminish, causing a cycle of becoming severely ill every 12-18 months which began during service.  See December 2014 videoconference hearing testimony; January 2010 substantive appeal.

c) For each diagnosed sleep disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected acquired psychiatric disorder.

The examiner should specifically address the Veteran's contention that doctors with whom he works have given him their informal opinion that his current sleep disability may be due to his service-connected acquired psychiatric disorder.  See December 2014 videoconference hearing testimony.  The VA examiner should also specifically address the two journal articles submitted by the Veteran at his December 2014 videoconference hearing which discuss the possible links between sleep disturbances and sleep apnea in individuals with acquired psychiatric disorders, including anxiety and depression.

The examiner should also specifically address the Veteran's contention that his sleep apnea was only diagnosed in connection with his fatigue and his service-connected acquired psychiatric disorder.  See, e.g., January 2010 substantive appeal; see also November 2008 VA mental health note; August 2008 VA psychiatric progress note; see also December 2012 VA examination report (opining that the Veteran's current symptoms of fatigue are due to his depression and seasonal affective disorder); November 2003 VA examination report.

d) For each diagnosed sleep disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected acquired psychiatric disorder.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the AOJ should afford the Veteran a new VA examination with an appropriate examiner to determine the nature and etiology of his current gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify all gastrointestinal disabilities that are currently manifested, or that have been manifested at any time since July 2011.  

The examiner should address the diagnosis in the Veteran's private treatment records of GERD.  The examiner should also address the Veteran's prior treatment and hospitalizations for various gastrointestinal complaints.

b) For each diagnosed gastrointestinal disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the December 2014 testimony of the Veteran and his wife that the Veteran suffered with heartburn and similar gastrointestinal symptoms during and since his active duty service, but that the Veteran self-treated with over-the-counter medications for years.  See December 2014 videoconference hearing testimony; May 2013 substantive appeal; September 2011 wife statement.  

The examiner should also address the April 1991 Officer Physical Exam Questionnaire in the Veteran's service treatment records, in which the Veteran reported that he "seldom" experienced indigestion and diarrhea.

The examiner should also address the Veteran's treatment records including multiple complaints of, and hospitalizations for, gastrointestinal complaints.  See December 2001 North Colorado Medical Center admission; March 2000 North Colorado Medical Center admission; see also December 2014 videoconference hearing testimony (regarding pattern of severe illnesses); September 1986 service treatment record.

c) For each diagnosed gastrointestinal disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected acquired psychiatric disorder.

The examiner should specifically address the Veteran's contentions that his heartburn was attributable to his psychiatric medications.  See, e.g., September 2007 Travel Board hearing testimony; March 2007 VA mental health note; May 2003 VA medical service progress note.

d) For each diagnosed gastrointestinal disability, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected acquired psychiatric disorder.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should ensure the VA examination reports comply with the Board's remand instructions.  The AOJ should undertake any further development it deems necessary.

6. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to a compensable disability rating for a left ankle disability.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

7. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

